CHARLES J. SCHUCK, Judge.
Claimant, Elmer Clyde Ball, prosecutes a claim in an amount approximating $125.00 against the department in question on the ground that on or about the 4th day of May, 1943, the said department at a public auction sold an unsound horse to him as one of a pair of horses for which he paid $250.00, including a double set of harness. Claimant maintains that the horse, a mare, was unsound in that, during the heated season, she evidenced a skin disease which made it impossible to work her at that particular season of the year and that consequently he was deprived of the mare’s services and should be reimbursed for half of his purchase price.
The testimony shows that the team of horses was bought at a public sale conducted by the department in question, seem*392ingly for the purpose of disposing of the livestock at a camp on Turtle Creek in Boone County. Claimant admits that he had seen the team of horses before although he had not been near enough to make a careful examination, but on the day of the sale he was close to the horses and did see them and so far as he could ascertain the horses were in good condition. No guarantee, written or otherwise, was given by the department in question, nor by the auctioneer who conducted the sale acting as the agent for the said department, and nowhere does the testimony tend to_show that in any way had the department bound itself to guarantee the horses in question as good and sound and workable in all respects. Claimant evidently took the horses as he saw them, paid the amount he bid, and a month or so later maintains that the skin disease appeared and that this was the first that he knew of such condition existing so far as the mare was concerned. Under the testimony, as shown by the record, the department made the sale and the claimant the purchase without any guarantee of any kind passing between them. The claimant therefore assumed whatever risk there may have been so far as the physical condition of the horses in question was concerned. The evidence does not even show that he made any particular inquiry with reference to their physical condition.
Under these circumstances and the testimony as submitted, we deny an award.